El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Engenio Gómez era el dueño del usufructo de un solar en Río Piedras. Sobre este solar se construyeron tres casas y luego se erigió la que es objeto de controversia en este litigio. Gómez embarcó para España en 1912. Aunque tenía otras personas en quienes confiaba, dejó a Higinio Joglar entera-mente a cargo de la propiedad. Por razón que no nos coa-cierne, el Municipio de Río Piedras ordenó en el año 1913 la demolición de todos los edificios construidos en el solar. Esto fué comunicado a Gómez a España, y no se desprende con claridad qué fué exactamente lo que él hizo después, aunque mientras ocupaba la silla testifical declaró que auto-rizó a Joglar solamente a que presentara un simple juego de planos y a que colocara sobre el solar ciertos materiales de construcción. Joglar procedió, con dinero de su propio peculio, a fabricar una casa a un costo de unos $2,800. Ocupaba esta casa como si fuera suya o como si fuera de su propiedad. En noviembre de 1913 Gómez regresó a Puerto Rico. Según su testimonio, y de acuerdo con otra prueba, se desprende que impugnó el derecho de Joglar a hacer lo que había hecho o a levantar una casa tan costosa. Por el testimonio es imposible hablar más positivamente, pero Joglar y Gómez llegaron, bien a una conclusión definitiva, o a un statu quo mediante el cual Joglar continuó ocupando la propiedad. Gómez sostiene que Joglar ocupaba la propiedad como mandatario suyo. La demandada, viuda de Joglar, presentó prueba testifical tendente a demostrar que su esposo ocupaba el solar como de su propiedad. Dado el testimonio de Gómez, hay un conflicto aparente, mas no hallamos razón para dudar de las conclusiones a que llegó la corte inferior. Éstas fueron al efecto de que había un saldo pendiente de pago por parte de Joglar a Gómez, en pago del cual el pri-mero le dió al segundo unos $600, y que el usufructo del solar fué en efecto vendido a Joglar. El apelante hace algún hincapié en la diferencia existente entre el importe de la entrega y la suma adeudada, y trata de sostener que la *801entrega se refería a nna cuestión distinta. La corte llegó a la conclusión de que el usufructo fué transferido de Gómez a Joglar. Gómez trata de suscitar la que nos parece una proposición más Men curiosa, a saber, que Joglar bahía con-venido en pagarse a sí mismo la suma invertida en construir la casa con el supuesto arrendamiento de la casa en sí.
Joglar murió allá para el año 1929. Luego, en mayo de 1929, la señora Joglar obtuvo del Municipio de Río Piedras una escritura, no del usufructo, sino del terreno en sí.
Gómez es el demandante en este caso y también es el apelante. A pesar de los insistentes argumentos de sus letrados, no estamos convencidos de que quedaba algún derecho al solar o a la casa en favor de Gómez. La corte estuvo justificada en llegar a la conclusión de que Gómez, o traspasó directamente a Joglar, o mediante sus actuaciones' posteriores renunció todo derecho al usufructo del solar. Se desprendería que Gómez, en realidad, no sufrió verdadera pérdida. Desde luego, Joglar no fué formal en lo.que hizo, pero cualquiera que fuera su informalidad, ella fué condo-nada por Gómez. Joglar o su esposa ocuparon el solar sin ser molestados por espacio de 19 años, y hay suficiente prueba para indicar que el derecho de propiedad al mismo pasó de Gómez a Joglar.

Debe confirmarse la sentencia angelada.

El Juez Asociado Señor Travieso no intervino.